Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	The “After Final Response” under “After Final Consideration Pilot Program 2.0(AFCP 2.0)” filed on March 18, 2022 has been received and made of record. In response to Final Office Action mailed on January 19, 2022, claims 1, 10, 17 and 19 have been amended of which claims 1 and 17 are independent claims. Applicants cancelled dependent claims 2, 16 and 18. Claims 5 and 15 are cancelled as before the Final Office Action. No claim has been added as new claim.  Therefore, claims 1, 3, 4, 6-14, 17 and 19-22 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the “After Final Response” under “After Final Consideration Pilot Program 2.0(AFCP 2.0) on March 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail message sent by Attorney on record, Im seon Song(Reg. No. 76000) on March 31, 2022.

5.	The application has been amended as follows: -

6.	Claims 7, and 10 are cancelled. 

7.	Claim 1 has been amended as 
Claim 1(currently amended): A capacitance detection apparatus, wherein the capacitance detection apparatus is applied to an electronic device and comprises:
a chip, wherein the chip is a diced chip or a chip to be packaged; and
a detection electrode layer, wherein the detection electrode layer is integrally disposed with the chip and electrically connected to the chip, and the detection electrode layer is an electroplating layer disposed on a surface of the chip, the detection electrode layer comprises at least one detection electrode configured to form at least one capacitance detection channel, the at least one capacitance detection channel is respectively configured to output at least one capacitance detection signal, and the chip is configured to process the at least one capacitance detection signal;
wherein the at least one capacitance detection signal is used for at least one of: wearing detection, in-box detection, proximity detection, touch detection or pressure detection, and
wherein the capacitance detection apparatus further comprises:
a shielding electrode layer configured to output a signal with same frequency, phase and amplitude as the at least one capacitance detection signal to form a shielding electric field,
wherein the shielding electrode layer surrounds the detection electrode layer, and the shielding electric field is used to reduce curvature of an induction line in an induced electric field generated by the at least one detection electrode.



8.	Claim 8 has been amended as 
Claim 8(currently amended): The capacitance detection apparatus according to claim 1, wherein the shielding electrode layer and the detection electrode layer are located in the same plane.

9.	Claim 12 has been amended as 
Claim 12(currently amended): The capacitance detection apparatus according to claim 1, wherein a connecting portion is provided at one end of the capacitance detection apparatus, and the connecting portion is configured to be connected to an external electrode provided on an outside of the capacitance detection apparatus in the electronic device.

10.	Claim 17 has been amended as 
Claim 17(currently amended): An electronic device, comprising:
a capacitance detection apparatus applied to an electronic device, wherein the capacitance detection apparatus comprises:
a chip, wherein the chip is a diced chip or a chip to be packaged; and
a detection electrode layer, wherein the detection electrode layer is integrally disposed with the chip and electrically connected to the chip, and the detection electrode layer is an electroplating layer disposed on the surface of the chip, the detection electrode layer comprises at least one detection electrode configured to form at least one capacitance detection channel, the at least one capacitance detection channel is respectively configured to output at least one capacitance detection signal, and the chip is configured to process the at least one capacitance detection signal;
wherein an external electrode of the electronic device is an antenna of the electronic device, and a signal output by the external electrode is used for at least one of: wearing detection, in-box detection, proximity detection, touch detection or pressure detection, and
wherein the capacitance detection apparatus further comprises:
a shielding electrode layer configured to output a signal with same frequency, phase and amplitude as the at least one capacitance detection signal to form a shielding electric field,
wherein the shielding electrode layer surrounds the detection electrode layer, and the shielding electric field is used to reduce curvature of an induction line in an induced electric field generated by the at least one detection electrode.

11.	Claim 22 has been amended as 
Claim 22(currently amended): The capacitance detection apparatus according to claim 1, wherein the detection electrode layer is integrally disposed with the chip, which can ensure that a minimum distance between the capacitance detection apparatus and an object to be detected is greater than or equal to a preset threshold, and further, a detection accuracy of the at least one capacitance detection signal meets 

Allowable Subject Matter

12. 	Claims 1, 3, 4, 6, 8, 9, 11-14, 17, and 19-22 are allowed.

13. 	The following is an examiner’s statement of reasons for allowance:

Claims 1 and 17: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant’s claim invention “--, a detection electrode layer, wherein the detection electrode layer (detection electrode layer 220) is integrally disposed with the chip(chip 213, fig.4) and electrically connected to the chip (fig.4),------, and wherein the capacitance detection apparatus further comprises: a shielding electrode layer (shielding electrode layer 240, fig.10) configured to output a signal with same frequency, phase and amplitude as the at least one capacitance detection signal to form a shielding electric field, wherein the shielding electrode layer surrounds the detection electrode layer, and the shielding electric field is used to reduce curvature of an induction line in an induced electric field generated by the at least one detection electrode(fig.10, Para-107, 111-112, Specification submitted on December 30, 2020)” with all other limitations cited in independent claims 1 and 17 respectively.

Claims 3, 4, 6, 8, 9, 11-14, and 19-22 are allowed because of their dependency on the allowed base claims respectively. 
 
[Pi et al.(US 2015/0146944 A1)teaches a capacitance detection apparatus(fingerprint detection module 100, fig.1, Para-49), wherein the capacitance detection apparatus  is applied to an electronic device(mobile device, Para-2) and comprises: a chip(fingerprint sensor detector chip 200, fig.2, Para-52), wherein the chip is a diced chip or a chip to be packaged(Para-93, 94); and a detection electrode layer (pixelated sensing element array 202, fig.2, Para-52), wherein the detection electrode layer is integrally disposed with the chip(Para-52) and electrically connected to the chip(chip 200, fig.2, Para-52), [and the detection electrode layer is an electroplating layer,] the detection electrode layer comprises at least one detection electrode(pixelated sensing element array 202) configured to form at least one capacitance detection channel(capacitive sensor), the at least one capacitance detection channel is respectively configured to output at least one capacitance detection signal(708, fig.7; 910, fig.9A; 1206, fig.12), and the chip is configured to process the at least one capacitance detection signal (authentication output, fig.7; 910, 912, fig.9A; authorization decision 1210, fig.12).

On the other hand, Rosener et al.(US 2011/0182458 A1) teaches a floating plate capacitance sensor, wherein a floating sense electrode layer is an electroplating layer(Para-33)].

None of the cited prior arts, on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest applicants’ claimed invention as mentioned above.


Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692